ACCEPTED
                                                                                      12-15-00198-CR
                                                                         TWELFTH COURT OF APPEALS
                                                                                       TYLER, TEXAS
                                                                                12/21/2015 9:50:32 AM
                                                                                            Pam Estes
                                                                                               CLERK



                              NO. 12-15-00198-CR
                                                                     FILED IN
DEVAUGNDRA RASHAD                         §   IN THE          12th COURT OF APPEALS
                                                                   TYLER, TEXAS
MILLER
                                                              12/21/2015 9:50:32 AM
                                          §                          PAM ESTES
VS.                                       §   12th COURT               Clerk
                                          §
THE STATE OF TEXAS                        §   OF APPEALS
                                          §


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Devaugndra Rashad Miller, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 3rd Judicial District Court of

Anderson County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Devaugndra

Rashad Miller, and numbered 31978.

      3.    Appellant was convicted of Count 1-Agg Robbery, Count 2-Agg

Kidnapping, Count 3 Burglary of Habitation, Count 4-Injury Child/Elderly/Disable

W/Int Bodily Inj.

      4.    Appellant was assessed a sentence of 14 years Count 1, 14 years count
2, 10 years count 3, 10 yearsa count 4. on 7/29/2015.

      5.     Notice of appeal was given on 7/31/2015.

      6.     The clerk's record was filed on 9/23/2015; the reporter's record was

filed on 11/20/2015.

      7.     The appellate brief is presently due on 12/21/2015.

      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. 1/17/2016.

      9.     No extension to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension: The Reporter's record does not contain State's exhibit #22 nor

Defendant' exhibit 1.The notation in the record states Audio Interview Held in

Anderson Co. District Clerk's Office, Could Not Be Attached To Record.

      The undersigned has contacted both the reporter and the clerk. The ckerk

says it is the responsibility of the reporter to provide me a copy and submit the

original to the Court. The reporter says I should be able to check it out of the

clerk's office and make a copy, but that would not submit it to the court. I can not

prepare a brief without knowing what took place in the audio interview with

Appellant.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      Wm. M. House, Jr., Attorney at Law
                                      800 North Church
                                      Palestine, Texas 75801
                                      Tel: (903) 723-2077
                                      Fax: (903) 723-6323




                                         State Bar No. 10045000
                                         wmmhousejr@embarqmail.com
                                         Attorney for Devaugndra Rashad Miller



                        CERTIFICATE OF SERVICE

      This is to certify that on December 18, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Anderson County, Texas, by personal delivery.
STATE OF TEXAS

COUNTY OF ANDERSON


                                                      AFFIDAVIT

       BEFORE ME, the undersigned authority, on this day personally appeared

Wm. M. House, Jr., who after being duly sworn stated:

       "I am the attorney for the appellant in the above numbered and

       entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

       contained therein are true and correct."




                                                        Wm. M. House,
                                                        A ffi ant


      SUBSCRIBED AND SWORN TO BEFORE ME on                               , 2015,

to certify which witness my hand and seal of office.

       osz5 ,,,,
            ,,,,,,,,,,
                          MARY 1. JOHNSON
      =:*         01- Notary Public, State of Texas
        .            2   My Commission Expires
      10',;  ,,
               -Kri*.
       ,,,,,,,,,,,
                            June 18, 2019